Citation Nr: 1756692	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  10-22 902A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a chest wall disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Asante, Associate Counsel







INTRODUCTION

The Veteran served on active duty in the United States Army from November 1987 to July 2008, which included combat service and receipt of the Combat Infantryman Badge and Parachutist Badge with Combat Distinguishing Device. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The appeal was subsequently transferred to the jurisdiction of the Denver, Colorado RO.

The appeal was remanded for further development in May 2016.  The Board has broadened the claim as reflected on the title page, based on the evidence of record.

The Board regrets additional delay, but the appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the Veteran if further action is required.


REMAND

Pursuant to the Board's May 2016 remand directives, a VA examination was conducted in April 2017.  It is unclear from that report whether the Veteran evidences a current chest wall disability, as a diagnosis of "separated rib" is initially indicated, but then the examiner notes that Veteran does not have a sternum disorder or a condition that requires a chest stretch for relief.  The examiner then references a "cartilage injury" and a "left sided chest wall condition" in rendering a nexus opinion.  Accordingly, clarification as to current diagnosis is needed on remand.

Additionally, in providing a negative nexus opinion, the examiner reasoned that the Veteran's current chest pain is only found on the left side and the documented chest pain during active duty (noted in a January 1998 service treatment record) is documented as right-sided.  Thus, he concluded that there is no supporting documentation in service of a left sided chest wall condition and therefore, the Veteran's current chest wall disability was not due to his military service.  However, the examiner failed to appropriately consider the combat presumption regarding an injury to both sides of the Veteran's chest, as is required by 38 U.S.C. § 1154(b), other documented instances of chest pain and/or pressure in service, the cumulative impact of the Veteran's parachute jumps and his reports of continuous chest pain since service.  Thus, an addendum nexus opinion is also needed.  Any outstanding VA treatment records should also be secured.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records.

2.  Then refer the claims file to the April 2017 VA examiner (or another qualified examiner, if unavailable) for preparation of an addendum opinion.  The entire claims file, including a copy of this remand, must be made available to the examiner, and the examiner should confirm that such records were reviewed.  No additional examination of the Veteran is necessary, unless the examiner determines otherwise.

The examiner is asked to address the following:

(a) Has the Veteran evidenced a chest wall disability at any point since June 2008?  If so, please identify the disability.  If not, please reconcile this finding with the diagnosis of a "separated rib" and references to a "cartilage injury" and a "left sided chest wall condition" in the April 2017 VA examination report.

(b) For each chest wall disability so diagnosed, please opine as to whether it is at least as likely as not (50 percent probability or more) that such disability had its onset during service or is otherwise related to the Veteran's service, to include as the result of a conceded in-service injury to the entire chest wall, the cumulative impact of the physical activities associated with his duties as a parachutist, and/or his in-service complaints of chest pain and/or pressure therein.  See January 1998, April 2003 and March 2007 service treatment records.  In addressing this question, the examiner is advised that an in-service injury to the Veteran's entire chest wall is established by virtue of the combat presumption, despite no documentation of the same.  The examiner must also acknowledge and comment on the cumulative impact of the physical impact of multiple parachute jumps, all documented chest complaints in the service treatment records, and the Veteran's credible reports of continuous chest pain since service.  Otherwise, the opinion will not be adequate.  A complete rationale must be provided.  If unable to provide a medical opinion, provide a statement as to whether there is any additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

4.  Then, after taking any additional development deemed necessary, readjudicate the issue on appeal.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).  



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


